DETAILED ACTION
1.	This office action is in response to application 16/883,681 filed on 5/26/2020. Claims 1-20 are pending in this office action

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10706051. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims detach the existing object type from global cache and save the cloned and changed object type.



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 4,853,843 (hereinafter EcKlund) in view of US 2004/0205473 (hereinafter Fisher).

As for claim 1 EcKlund discloses: receiving a request from a client to make changes to the object type (See column 10 lines 10-23 note the client checks out data to makes changes and checks in data when finished and column 12 lines 15-25) ;
cloning the unlocked, existing object type from the global cache and saving the cloned object type to a separate session cache (See column 10 line 60- column 11 line 3 note the readable copy is a clone);
making changes to a type definition of the cloned object type in the session cache while the object type resident in the global cache remains unlocked (See column 10 line 60- column 11 line 3 note the readable copy is modified be locking);
 ;after completing the changes to the type definition of the cloned object type in the session cache, locking the object type resident in the global cache (See column 11 lines 6-22 note the object is locked);
detaching the existing object type from the global cache (See column  11 lines 6-22 note the objects are detached so that changes can be serialized) ; and
unlocking the replaced object type in the global cache (See column 11 lines 6-22 note after check-in the database element is unlocked).
While Ecklund discloses that the data will be saved Ecklund does not explicitly disclose: saving the changed cloned object type from the session cache into the global cache and thereby replacing the object type resident in the global cache. Fisher however discloses: saving the changed cloned object type from the session cache into the global cache and thereby replacing the object type resident in the global cache (See paragraphs 238, 1132 and 1143 note the objects are removed and the replacement is inserted).  It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Fisher into the system of Ecklund. The modification would have been obvious because the two references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Fisher’s teaching would enable users of the Ecklund system to have more efficient processing. 

	As for claim 2 the rejection of claim 1 is incorporated and further Ecklund discloses: setting a pointer in the session cache to point to the cloned and changed object type in the global cache (see Ecklund column 11, lines 6-22: adding a pointer to the global database to the new path of the modified copy of the database element).

	As for claim 3 the rejection of claim 1 is incorporated and further Ecklund discloses: destroying the existing object type after detaching it from the global cache. (see Ecklund column 11, lines 31-39: deleting an object that is disassociated with the global database).

	As for claim 4 the rejection of claim 1 is incorporated and further Ecklund discloses: cloning the cloned and changed object type in the session cache (see Ecklund column 11, lines 6-22: copying the copied and modified values into a new object in the local storage); moving the cloned, cloned and changed object type into the global cache (see Ecklund column 11, lines 6-22: moving the new object into the global database); and destroying the cloned and changed object type in the session cache (see Ecklund column 11, lines 6-22: disassociating the old copied object in the local storage).

	As for claim 5 the rejection of claim 1 is incorporated and further Ecklund discloses: the object type defines a type of object that is instantiated by a content server by using the type definition as a template to create new object instances of the object type, and set the respective properties of the new object instances to respective values specific to the respective created object instances (see Ecklund column 11, lines 6-22 note the system copies the modified files).
.

As for claim 6 the rejection of claim 1 is incorporated and further Ecklund discloses: locking the global cache includes locking the global cache so that another client is blocked from accessing all cached content stored in the global cache, the cached content including other object types that are different from the existing object type (See column 11 lines 6-22 note the object is locked);
.

	As for claim 7 the rejection of claim 1 is incorporated and further Fisher discloses: maintaining a reference count comprising a sub-type reference count for the object type, wherein the reference count is changed only when a sub-type of the object type is used (See paragraphs 0616 and note the system keeps a count based on leaf nodes which are sub types).

	Claims 8-13 are non-transitory computer readable medium claims substantially corresponding to the method of claims 1-7 and are thus rejected for the same reasons as set forth in the rejection of claims 1-7.
	
	Claims 14-20 are content management system claims substantially corresponding to the method of claims 1-7 and are thus rejected for the same reasons as set forth in the rejection of claims 1-7.

Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        September 29, 2021